ORDER
PER CURIAM.
Village Center, L.L.C. and The Gannon Development Company (hereinafter and collectively, “Village Center”) appeal from the trial court’s judgment in favor of Win-ghaven Residential, L.L.C. (hereinafter, “Winghaven”). After a bench trial, the trial court denied Village Center’s claim for specific performance, awarded attorneys’ fees in favor of Winghaven, and ordered partial payment of the judgment in favor of Winghaven to be made from Village Center’s earnest money, which was on deposit with the court. Village Center raises ten points of error.
We have reviewed the briefs of the parties and the legal file on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).